Citation Nr: 0738913	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-26 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating, in excess of 30 
percent, for service- connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating, in excess of 30 
percent, for service- connected right bundle branch block.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and J.L.B. III




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1941 to 
October 1945, and from June 1946 to October 1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In November 2007, to support his claims, the veteran 
testified at a hearing at the RO before a Veterans Law Judge 
of the Board, via videoconference.

For good cause shown, the veteran's motion for advancement on 
the Board's docket has been granted.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

The issue of increased rating for the veteran's service- 
connected right bundle branch block is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

The medical evidence shows that the veteran's PTSD has been 
manifested by depression, intrusive recollections of World 
War II, sleep difficulty, irritability, and hypervigilance; 
without more than moderate impairment in social functioning 
or industrial capability.


CONCLUSION OF LAW

The criteria are not met for an increased rating in excess of 
30 percent for PTSD.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2007).

Regarding the veteran's PTSD claim, the record reflects that 
the originating agency provided the veteran with the notice 
required under the VCAA, to include notice that he should 
submit any pertinent evidence in his possession, by letter 
mailed in September 2004, prior to its initial adjudication 
of this claim.  A second letter addressing evidentiary 
requirements for a successful claim was sent in March 2005 as 
well.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
disability for which an increased rating is sought, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating will not be assigned for 
the veteran's PTSD disability.  Consequently, no effective 
date will be assigned, so the failure to provide notice with 
respect to that element of the claim was no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. at 384.  Accordingly, the Board will address the merits 
of this claim.

Factual Background

The veteran underwent a VA psychiatric examination in 
December 2003.  The examiner discussed pertinent service, 
occupational and medical history.  The veteran's chief 
complaint was of an inability to sleep.  He reported 
nightmares 3-4 times per week, intrusive memories 2-3 times 
per week and flashbacks 1-2 times per week.  He also 
described experiencing a depressed mood for over half the day 
with a severity of 7/10.  His wife and son reported that he 
is easily startled.  It was noted that he had a short temper, 
and lost his temper once or twice per day.  The veteran 
reported that he avoided thoughts, feelings, and activities 
that reminded him of war and that he believed his experiences 
have limited his ability to enjoy things.  He did not report 
suicidal or homicidal ideation.  No history of psychiatric 
care was noted.

The veteran's medical history at this time was significant 
for hypertension, a heart condition, history of bladder 
cancer, history of benign prostate hypertrophy, degenerative 
joint disease, and a left lung granuloma.  His social history 
includes relationships with a spouse and three children.

Upon mental status examination, the veteran was characterized 
as engaging, with direct eye contact.  He ambulated carefully 
with a walker, secondary to a hip disability.  He had no 
psychomotor agitation or retardation.  His speech was normal 
in rate, rhythm, and tone.  His mood was characterized as 
depressed.  His affect was slightly dysphoric.  The veteran 
had no hallucinations, delusions, or paranoia.  He was goal 
directed with no looseness of associations,  and no 
tangential or circumlocutory speech.  He was alert, and 
oriented to person, place and thought.  He had trouble 
remembering things.  He did not know who the president was 
and relied on his wife for finances.  His insight and 
judgment were described as good; he was willing to seek help 
regarding his trouble sleeping.  The veteran was capable of 
contracting with others for his health and safety.  A GAF 
(Global Assessment of Functioning) score was not given at 
this time.

The veteran was accorded an additional VA psychiatric 
examination in April 2005.  At this time, the veteran 
appeared with his son and wife.  He was strapped to a gurney, 
due to other medical disabilities.

The veteran reported that he had a nervous condition and was 
shaky.  He had several nightmares per week relating to World 
War II.  He said that he thinks about war every day.  He 
reported a recent heart surgery, in August 2004.  His sleep 
problems were difficult to assess, and he was noted to be on 
many sleep medications.  The veteran also had dementia due to 
his recent heart surgery, which left him with poor memory.  
Thoughts of war reportedly interfered with the veteran's 
concentration.  The veteran did not talk about the war with 
anyone.  The veteran's family reported that the veteran was 
argumentative.  The veteran denied psychiatric treatment or 
use of psychiatric medication.  He had no history of drug or 
alcohol abuse.

The examiner listed a detailed summary of the veteran's 
medical history.  This summary addressed the veteran's recent 
heart surgery, home care, coronary artery disease, 
hypertension, diabetes mellitus, and bedsores.  A note 
indicated the veteran had a hip replacement and a myocardial 
infarction and was now bedridden.

Upon mental status examination, the veteran was again 
described as being strapped to a gurney.  He was in no 
distress, smiled easily, and was considered friendly and 
cooperative.  He was responsive to questions.  He knew his 
personal identity and significant numbers (like address and 
social security number).  Beyond that, his memory was 
considered quite poor.  The veteran was not oriented to time 
and place.  He did not know the day, the date, the governor, 
the vice president, or his current location.  He thought he 
was 63 years old.  The examiner characterized him as not 
psychotic.  Based on this status, the veteran was considered 
incapable of managing his own funds, retired, bedridden, and 
in need of constant nursing care.  The examiner indicated 
that the veteran had symptoms of recurrence in memories and 
hyperarousal.  He found that these conditions interfere with 
the veteran's thinking by way of his avoidance of talking 
about World War II.  His memory problems were characterized 
as severe.  He was diagnosed with PTSD, assigned a GAF score 
of 40, and considered to have organic brain syndrome.

A June 2005 VA examination to determine housebound status or 
the need for aid and attendance found that the veteran was 
status post left total hip arthroplasty, complicated by 
myocardial infarction and cardiogenic shock.  He was 
characterized as extremely debilitated due to these 
conditions.

VA outpatient notes include a PTSD screening that was 
conducted in July 2006.  At this time, the veteran had not 
had nightmares or intrusive thoughts within the past month.  
The veteran also indicated that he had not gone out of his 
way to avoid thinking about a frightening experience.  He 
stated that he was constantly on guard, watchful, and easily 
startled, but he did not report being numb or detached from 
other people, activities or surroundings.  His screening was 
considered negative for PTSD.

VA geriatric care notes from February 2007 indicate the 
veteran needed home care for personal matters, medical 
concerns, transfers (with a transfer board), light 
housekeeping, and light shopping.

In May 2007, the veteran was accorded another VA PTSD 
examination.  Pertinent service and medical history was 
discussed.  The veteran denied any recent stressors.  He said 
that his PTSD symptoms have gotten worse since his previous 
examination.  He noted increases in recurrent memories and 
anxiety associated with thoughts and memories of military 
experiences.  He continued to report recurrent military 
thoughts and memories on a daily basis.  He had recurrent 
dreams and nightmares of military issues, occurring most 
nights of the week.  His sleep was characterized as restless 
and he complained of night sweating.  He also reported 
flashbacks.  These were triggered by environmental stimuli 
such as loud noises.

With respect to social activities, the veteran reported no 
significant changes.  For most of his adult life, he reported 
maintaining a low level of socialization outside of his home.  
He reported occasional dinners with his children, and 
presumably his spouse.  One of his sons accompanied him to 
the interview.

The veteran reported increased arousal, with chronic insomnia 
with difficulty falling asleep and staying asleep.  He 
estimated that he gets four hours of sleep per night.  The 
veteran said that his irritability had not lessened since his 
prior examination.  He also indicated symptoms of 
hypervigilence such as checking and rechecking doors, windows 
and the outside of his home for security.  The veteran also 
indicated a sixty year history of exaggerated startle reflex.  
Regarding his mood, the veteran complained of feeling low and 
sad, with low energy levels and poor motivation.

The examiner wrote that the veteran was found to have a 
cognitive disorder, as noted in the veteran's 2003 VA 
examination.  Also, a 2005 diagnosis of dementia was 
indicated.  The social history of this report referred to a 
"full career" in the military and a "full retirement" as a 
civil servant.  It was noted that the veteran lived at home 
and received care for his medical disabilities from family 
members.

Upon mental status examination, the veteran was noted to use 
a walker.  He gave clear, coherent, and logical answers to 
most questions.  He reported two episodes during which his 
memory failed him regarding prior events.  Otherwise, he 
generally responded accurately to questions.  He did not have 
communication problems during the interview.  His psychomotor 
functions were normal.  He did require assistance with 
activities of daily living.  His memory was considered poor, 
with respect to recent events, but accurate for distant 
events related to his participation in World War II.  His 
mood was moderately low and his affect was sad.  His anxiety 
was characterized as moderately high.  The veteran denied 
suicidal or homicidal ideation.  He reported a history of 
chronic insomnia and difficulty falling and staying asleep.  
The veteran said he had a fair appetite and low energy level.  
His insight and judgment were considered good.

In summary, the examiner noted the veteran's well established 
diagnosis of PTSD.  He said that the veteran had no changes 
in his psychiatric symptoms.  He also denied receiving 
treatment for PTSD.  The examiner then wrote, "The patient 
has dementia and he requires assistance with carrying out his 
activities of daily living."  Based on his evaluation, the 
examiner concluded the veteran had moderately intense 
symptoms related to his re-experiencing his stressor, mild 
symptoms related to avoidance behavior, and a moderate 
intensity of symptoms of increased arousal.  He was 
considered competent to manage his VA affairs.

In an administrative report associated with the veteran's 
examination, the veteran was noted to have no significant 
difficulty in processing his thoughts or any significant 
problems with communication.  The veteran's problems with 
short term memory, and its effect on his activities of daily 
living, were attributed to his diagnosis of dementia.

The veteran's Axis I diagnoses were listed as PTSD; major 
depressive disorder secondary to PTSD, mild; and dementia, 
not otherwise specified.  Axis III considerations included 
hypertension, coronary artery disease, status post left hip 
arthroplasty, and hypothyroidism.  The veteran was assigned a 
GAF score of 40, and the examiner noted that this was based 
upon his psychiatric symptoms.

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007), which provides that a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9440.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Global Assessment of Functioning (GAF) score is based on 
a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.) (DSM-IV), p.32.).

A GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

Analysis

In a May 1995 rating decision, the RO confirmed and continued 
the veteran's previous rating for PTSD, which had assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The veteran appeals, seeking a higher disability 
rating.

In this case, the veteran's present disability level is 
described in his December 2003, April 2005, and May 2007 VA 
examinations as being productive of a depressed mood, 
flashbacks, anxiety, suspiciousness, and irritability, as 
opposed to panic attacks.  Chronic sleep impairment, 
insomnia, nightmares and night sweats are also well 
documented.  Based on this evidence, the criteria for a 30 
percent rating are clearly met.

The Board has also considered whether a higher 50 percent 
rating is warranted for the veteran's current PTSD 
disability.  As addressed by the rating criteria, to receive 
the next higher rating for the veteran's PTSD, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to PTSD symptoms that are 
listed as warranting a 50 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9440.  In this regard, some of these 
criteria are met, but most are not.

The veteran has shown a depressed mood, and indeed a 
secondary diagnosis of mild major depressive disorder, and a 
flattened affect during all of his PTSD examinations.  On the 
other hand, he has not displayed circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands; impaired judgment or impaired abstract thinking.  
To the contrary, the veteran's disposition was characterized 
as engaging and his direct eye contact was noted in his 
December 2003 examination.  He was goal directed in his 
approach, and he had good insight and judgment.  In his April 
2005 examination, he presented in a gurney, due to separate 
medical disabilities.  Still, he was considered friendly and 
cooperative.  He was responsive to questions and was not 
psychotic.

The April 2005 examination report did indicate that 
ruminating over World War II memories affected the veteran's 
ability to think.  The May 2007 examination report added that 
the veteran's recurrent memories and thoughts of military 
experiences were worsening.  Still, the veteran's May 2007 
mental status examination revealed clear, coherent, and 
logical answers.  Apart from his memory problems, he 
responded accurately to questions.  His insight and judgment 
were considered good.
With respect to work and social relationships, the veteran is 
retired from both military and civilian careers and he has 
consistently maintained familial relationships with his 
spouse and children, who participate actively in his care.

While the veteran clearly has disability due to his PTSD, and 
that level of disability warrants a 30 percent rating, the 
symptoms of this condition do not approximate the criteria 
for the next higher (50 percent) rating.  In making this 
determination, the Board is cognizant of the veteran's 
dementia diagnosis and impairments to his short- term memory.  
The Board finds it pertinent that the examiner during the 
April 2005 examination attributed the veteran's dementia to 
complications relating to his August 2004 heart surgery, and 
not to his PTSD.  This examination also assessed that the 
veteran had organic brain syndrome.  While noting that the 
veteran's short term memory loss was secondary to his 
psychiatric problems, the examiner in May 2007 associated the 
veteran's memory and daily living care problems to his 
dementia.  Notably, the Axis I diagnoses in this examination 
specifically attributed the veteran's depression to his PTSD, 
but listed his dementia as being not otherwise specified.

The Board is also aware of the veteran's low GAF score of 40, 
as indicated in the April 2005 and May 2007 VA examination 
reports.  While the Rating Schedule does indicate that the 
rating agency must be familiar with the DSM IV, it does not 
assign disability percentages based solely on GAF Scores.  
See 38 C.F.R. § 4.130 (2007).  Accordingly, a GAF of 40 does 
not automatically equate to any particular percentage in the 
Rating Schedule.  Rather, these scores are but one factor to 
be considered in conjunction with all the other evidence of 
record.  As noted, while the veteran is depressed and suffers 
from dementia, most of the evidence shows that the veteran 
does not have illogical, obscure, or irrelevant speech.  Nor 
has he displayed difficulty with family relations, or 
problems with judgment thinking.

Therefore, based on all of the foregoing, the Board finds 
that impairment from the veteran's PTSD more nearly 
approximates the occupational and social impairment 
contemplated by the currently assigned 30 percent disability 
rating.

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  The Board finds 
no evidence that the veteran's PTSD presented such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  
During all of his examinations, the veteran has reported that 
he receives no treatment for this disability.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2007).  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claim for 
increase, the "benefit of the doubt" doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for service- connected PTSD 
is denied.


REMAND

The other issue on appeal is entitlement to an increase in a 
30 percent rating for a heart disability characterized by a 
right bundle branch block.

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to this claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007). 

The veteran suffered from a myocardial infarction following 
elective hip replacement surgery in August 2004.  This 
resulted in the need for an emergent coronary artery bypass 
graft procedure.  Following this procedure, and extended 
hospitalization, the veteran has been given home care and VA 
outpatient care.  At his November 2007 videoconference 
hearing before the Board, the veteran reported having 
undergone an echocardiogram at the Philadelphia, Pennsylvania 
VA medical center.  A review of the claims file does not show 
records relating to this treatment.  These medical records 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

During the pendency of this appeal, the veteran has not been 
accorded a VA examination to assess the current nature and 
severity of his service connected right bundle branch block.  
VA's General Counsel has indicated that, when, as here, it is 
asserted the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(April 7, 1995); see also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, 
the veteran should be accorded a VA cardiology examination.

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 
1311 (2007).  The RO's November 2004 and March 2005 letters 
to the veteran do not properly advise him of the evidence 
that is necessary to substantiate the effective date element 
of his claim for increased rating.  As this case is otherwise 
being remanded, the veteran should be accorded proper notice 
under applicable law.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
letter regarding his claim for increased 
rating for right bundle branch block.  
Such letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom.  Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

2.  Ask the veteran to identify all 
medical providers who have treated him for 
heart problems since March 2006.  After 
receiving any response, with this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically noted in this 
regard are VA treatment records pertaining 
to an echocardiogram at the Philadelphia, 
Pennsylvania VA Medical Center.

3.  Schedule the veteran for a VA 
cardiovascular examination to determine 
the current severity of his service-
connected right bundle branch block.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms necessary for rating this right 
bundle branch block disability should be 
reported.  There should be exercise 
testing for METs.  If exercise testing is 
contraindicated, the examiner should 
provide an estimation of the METs level.  
The ejection fraction should also be 
reported.

The examiner should differentiate, if at 
all possible, the manifestations and 
symptoms of the veteran's service-
connected right bundle branch block from 
symptoms related to other nonservice- 
connected disabilities.  If it is 
impossible to distinguish between 
manifestations and symptoms of the 
veteran's service- connected right bundle 
branch block and other disabilities, the 
examiner should so state.

4.  The RO should then re-adjudicate the 
claim for a higher rating for right bundle 
branch block.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


